Citation Nr: 0016661	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-43 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for comedones (claimed 
as jungle rot).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
of service connection for bilateral hearing loss is 
plausible.

2.  The appellant has tinnitus that had its onset in service.

3. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of service connection for comedones (claimed as 
jungle rot) is plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2. Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

3. The claim of entitlement to service connection for 
comedones (claimed as jungle rot) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Service connection for bilateral hearing loss

The appellant's service medical records do not show any 
treatment for, or diagnosis of, bilateral hearing loss.  The 
appellant's separation examination dated in May 1969 shows 
normal hearing.  After leaving service, the appellant was 
employed by General Dynamics and his hearing was tested in 
July 1969 and October 1969.  The reports of those 
examinations also show hearing within normal range.  The 
first medical evidence showing bilateral hearing loss is a 
Florida National Guard examination in February 1991.  A 
Florida National Guard examination in February 1995 continues 
to show this bilateral hearing loss.  A VA examination in 
June 1996 shows bilateral hearing loss as well, and the 
examiner noted that he felt some of the appellant's high 
frequency hearing loss was related to his military service.

The Board finds sufficient evidence that the appellant 
currently has bilateral hearing loss. The medical records 
from the Florida National Guard in 1991 and 1995, along with 
the report of the VA examination in June 1996 clearly 
establish the appellant's hearing loss.  Therefore, the Board 
finds that the first element of a well grounded claim has 
been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for or diagnosis of 
bilateral hearing loss.  The appellant has claimed that as a 
member of an artillery team while in Vietnam, he was exposed 
to loud noises and explosions and suffered acoustic trauma.  
The record reflects that he received a Combat Action Ribbon 
based on his service in Vietnam.  Based on the appellant's 
status as a combat veteran, and the application of 
38 U.S.C.A. § 1154(b), the Board finds the appellant's 
statements regarding exposure to acoustic trauma to be 
credible and consistent with his military service.  
Therefore, the Board finds that the second element of a well 
grounded claim has been met. Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, the report 
of VA examination in June 1996 indicates that some of the 
appellant's current high frequency hearing loss may be 
related to service.  Therefore, the Board finds that the 
third element of a well grounded claim has been met.  Id.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim for bilateral hearing loss.  
38 U.S.C.A. § 5107(b) (West 1991).

III.  Service connection for tinnitus

The Board finds that the appellant's claim of service 
connection for tinnitus is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  He has presented evidence of a current 
disability in the form of the June 1996 VA examination report 
which provides a diagnosis of tinnitus.  Although the service 
medical records are negative for any treatment for or 
diagnosis of tinnitus, the Board notes that the appellant 
served in an artillery unit in Vietnam and his testimony 
regarding his exposure to acoustic trauma is credible and 
consistent with his military service.  Based on his testimony 
and the application of 38 U.S.C.A. § 1154(b), the Board finds 
that the appellant did experience acoustic trauma in service.  
Lastly, the Board notes that the VA examiner in 1996 provided 
a nexus between the appellant's current tinnitus and the loud 
noise and gunfire the appellant experienced in service.  
Therefore, the Board finds that all three elements of a well 
grounded claim for service connection for tinnitus have been 
met and the claim is well grounded.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
this case, all available evidence has been obtained and the 
appellant has been afforded a VA physical examination.  The 
claim is ready for appellate review.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

The appellant has clearly established that he currently 
suffers from tinnitus.  He has established that he was 
exposed to gunfire and loud noises while in service.  The VA 
examiner provided a medical opinion that the appellant's 
current tinnitus is related to the loud noises he was exposed 
to in service.  There is no opposing medical opinion.

The preponderance of the evidence favors a finding that 
tinnitus had its onset in service.  The appellant was exposed 
to noise in service, and has a medical opinion that his 
tinnitus was caused by that noise exposure.  Resolving all 
doubt in the appellant's favor, a basis for service 
connection for tinnitus exists.  38 U.S.C.A. § 5107.

Therefore, the appellant's claim seeking entitlement to 
service connection for tinnitus is granted.

IV.  Service connection for comedones (claimed as jungle rot)

The appellant's service medical records do not show any 
treatment for, or diagnosis of, comedones.  The appellant's 
separation examination dated in May 1969 shows normal skin.  
Florida National Guard examinations in February 1991 and 
February 1995 show normal skin.  A VA examination in June 
1996 provides a diagnosis of multiple comedones and atrophic 
scarring on his posterior/lateral neck.  There is no history 
of treatment for this condition prior to 1996.

The Board finds sufficient evidence that the appellant 
currently suffers from comedones.  The VA examination report 
in June 1996 contains a clear diagnosis of this condition.  
Therefore, the Board finds that the first element of a well 
grounded claim has been met.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for or diagnosis of 
comedones.  The appellant has claimed that he was treated for 
what he termed "jungle rot" at a battalion aid station 
while in Vietnam.  He indicates that the treatment included 
acid and attempts to cut the jungle rot out.  Based on the 
appellant's status as a combat veteran, and the application 
of 38 U.S.C.A. § 1154(b), the Board finds the appellant's 
statements regarding jungle rot to be credible and consistent 
with his military service.  Therefore, the Board finds that 
the second element of a well grounded claim has been met. 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that comedones 
or any other present skin disability is related to service.  
None of the post-service medical evidence offered by the 
appellant contains an opinion as to the etiology of the 
appellant's comedones.  The appellant's separation 
examination in May 1969 shows normal skin as do the two 
examinations from the Florida National Guard in February 1991 
and February 1995.  The first  medical evidence of comedones 
is the report of VA examination in 1996 and with no 
continuity of symptomatology and no medical opinion linking 
the appellant's current comedones to service, the Board finds 
that the third element of a well grounded claim has not been 
met.  Id.  The appellant offers his assertion that his 
current comedones are related to his service, but he is not 
competent to make such a conclusion; that is a medical 
opinion as to etiology and, thus, can only be made by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).  Additionally, there is no 
evidence establishing that the appellant's current comedones 
are the same disability as the "jungle rot" the appellant 
suffered in service.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered comedones in service and there 
is no competent medical evidence relating his current 
disability to service.  As such, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for comedones (claimed as jungle rot).  
The RO collected the appellant's service medical records and 
all the post service records that were identified as being 
available.  The appellant was provided a VA examination.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown that additional evidence exists that has not 
already been associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for comedones (claimed as jungle rot) as 
not well grounded.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for comedones (claimed as 
jungle rot) is denied, as the claim is not well grounded.


REMAND

Since the appellant's claim of service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant. 38 U.S.C. § 5107(a).

Although the report of VA examination in June 1996 indicates 
that the appellant's bilateral hearing loss may be related to 
service, it is unclear whether or not the examiner had the 
opportunity to review the claims folder, and there is an 
apparent inconsistency between the examination report and the 
reports of hearing tests conducted in July and October 1969.  
The Board finds that another VA examination is required to 
resolve this inconsistency and to evaluate the appellant's 
claim of service connection for bilateral hearing loss in 
light of all the evidence.

Therefore, the Board will REMAND this case to the RO for the 
following development.

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his bilateral hearing loss, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the appellant 
for a VA examination for hearing loss.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is specifically instructed to 
determine, if possible, the etiology of 
any hearing loss, and to reconcile that 
opinion with the evidence in the claims 
folder, including the reports of 
audiological testing in July and October 
1969.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of 
                      entitlement to service 
connection for bilateral 
                      hearing loss based on all the 
evidence in the claims 
                      file.  The RO must provide a 
complete rationale for 
                      its decision.  

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



